 Exhibit 10.3

 

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to the Employment Agreement (“Amendment”), dated April 27,
2016, is by and between Drone Aviation Holding Corp., a Nevada corporation with
an address 11651 Central Parkway #118, Jacksonville, FL 32224 (the “Company”),
and Kendall Carpenter (the “Executive”).

WHEREAS, the parties entered into an Employment Agreement on May 18, 2015 (the
“Employment Agreement”); and

WHEREAS, the parties wish to further amend the Employment Agreement as set forth
below, with the understanding that all other provisions of the Employment
Agreement shall remain unchanged;

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:

1. Section 3 of the Employment Agreement- Term of Employment- is hereby extended
by one (1) year until May 18, 2018.

2. Section 4(d) of the Employment Agreement shall be amended in its entirety to
read as follows:

The Employee shall be entitled to participate in such pension, profit sharing,
group insurance, hospitalization, and group health and benefit plans and all
other benefits and plans, including perquisites, if any, as the Corporation
provides to its senior Employees, including group family health insurance
coverage which shall be paid by the Corporation (the “Benefit Plans”). In the
event the Corporation does not have a health benefit plan in place, or the
health benefit plan is limited geographically, the Corporation shall reimburse
the Employee for expenses incurred in maintaining health and dental insurance
for Employee, her spouse and children, in an amount not to exceed $1,500 per
month.

3. Section 4 of the Employment Agreement – Compensation of Employee – is hereby
modified to $150,000 annual Base Salary.

4. The terms and conditions of all other sections of the Employment Agreement
shall remain unchanged and in full force and effect.



IN WITNESS WHEREOF, the parties have executed this agreement as of the date
first stated above.

 



  

 

 

Signature Page to the Amendment No. 2 to Employment Agreement]

 



    DRONE AVIATION HOLDING CORP.           By: /s/ Kendall Carpenter     Name:
Kendall W. Carpenter     Title: Chief Financial Officer                 By: /s/
Jay H. Nussbaum     Name: Jay H. Nussbaum     Title: Chief Executive Officer    
       

 



 2 



 

 

 

